18-01873-smb      Doc 106-1   Filed 01/21/21 Entered 01/21/21 20:38:00         Exhibit A
                                   EXHIBIT
                                      Pg 1Aof 1

                    6-Year Fraudulent Conveyances to Mullaney

 Mullaney Bonus Payments
   Payment Date                 Payment Type                    Amount
 Jul-13          Bonus                                            250,000.00
 Jul-14          Bonus                                            250,000.00
 Jul-15          Bonus                                            200,000.00
 Jul-16          Bonus (per Employment Agreement)                 250,000.00
 TOTAL                                                            950,000.00



 Other Expenses
  Payment Date                    Ledger Note                   Amount
                  Reimbursement of personal expense on AmEx
 10/08/2014       card 10/2/14                                      5,994.40
 12/31/2014       Reimbursed personal expense                         180.00
 08/15/2016       Reimbursed out of pocket expenses                 2,194.00
 TOTAL                                                              8,368.40



 TOTAL FOR ALL CATEGORIES                                        $958,368.40
